Filed 9/4/20 P. v. Lopez CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B297550

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. BA455902)
           v.

 JORGE ALBERTO LOPEZ,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County. Mark S. Arnold, Judge. Affirmed.
      Karyn H. Bucur, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Xavier Becerra, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, David E. Madeo and William H.
Shin, Deputy Attorneys General, for Plaintiff and Respondent.
               _________________________________
      Appellant Jorge Alberto Lopez attacked his cousin with a
machete, and following a jury trial was convicted of assault with
a deadly weapon with a true finding on the great bodily injury
allegation.1 (Pen. Code, §§ 245, subd. (a)(1), 12022.7, subd. (a);
count 2.) ~(1CT 175, 184-185, 196)~ The trial court sentenced
appellant to a term of seven years in state prison.~(1CT 193-194,
196)~
      Appellant contends the trial court prejudicially abused its
discretion by admitting evidence of a prior act of vandalism to
prove appellant’s motive and to refute his claim of self-defense.
We disagree and affirm the judgment of conviction.
                   FACTUAL BACKGROUND
      On March 28, 2017, Gil Garcia was living in a house with
his wife and children, his mother Maria, and his brother James.
~(2RT 34, 37, 90)~ Gil and appellant are cousins~(2RT 47-48,
133)~, and when he was about 14 years old, Gil lived with
appellant’s family in El Salvador for about a year. ~(2RT 92, 123,
133)~ During that time, Gil developed a good relationship with
appellant’s father, and when appellant moved to the United
States, appellant’s father asked Gil to take appellant in. ~(2RT
93, 119-120, 149)~ About two or three weeks after appellant
moved in with Gil and his family, appellant’s father died in a car
accident in El Salvador.~(2RT 93, 119-120, 166, 171, 252)~
      Appellant lived with the Garcias for about two years, until
early 2017. ~(2RT 92, 120)~ In addition to giving appellant a



      1The jury was unable to reach a verdict on count 1,
attempted willful, deliberate, and premeditated murder (Pen.
Code, §§ 664/187, subd. (a)), and the trial court declared a
mistrial as to that count.~(1CT 185)~




                                2
place to live, Gil hired him to work at his hardwood floor
company, but appellant was not a good worker and caused a lot of
problems.~(2RT 123-125)~
       Appellant also caused problems living with the Garcias,
and in January or February 2017, Gil finally tried to get
appellant to move out because he was becoming increasingly
violent. ~(2RT 48, 60, 121, 125-127, 128-129)~ On one occasion,
appellant told Gil he was not leaving and attacked Gil with a
piece of wood. ~(2RT 126-127, 159)~ Ultimately, the family called
the police to get appellant out. ~(2RT 35, 129)~ But even after he
had left, appellant would return to the house and sleep in the
garage without the family’s permission.~(2RT 135-136)~
       One evening in February 2017, appellant went to Gil’s
house and smashed the rear and driver’s side windows of Gil’s
work vehicle while yelling he was going to kill Gil. ~(2RT 46, 59-
60, 159-160)~ Then on March 27, 2017, around 11:00 a.m.,
appellant broke some windows at the Garcia house. ~(2RT 62,
138, 160-161)~ Appellant later told police that on the same day
he had broken into Gil’s vehicle and taken a machete.~(1CT 121,
125; 3RT 340-341)~
       On March 28, 2017, around 6:00 a.m., Maria was making
coffee in the kitchen when appellant started banging on the
kitchen door. ~(2RT 35, 50-52, 262)~ Appellant was carrying a
three-foot long machete and yelling that he was there to kill Gil.
~(2RT 35-36, 38, 69)~ Maria told appellant to get himself under
control and ran to warn her son. ~(2RT 38)~ Then she called 911.
~(2RT 38-39)~
       Gil got up and went out the front door to intercept
appellant. ~(2RT 94)~ Seeing appellant running toward him with
a machete in his hand “ready to attack,”~(2RT 96-98)~ Gil picked




                                3
up a gardening tool with a long wooden handle to defend himself.
~(2RT 96-97)~ Appellant told Gil, “ ‘I’m going to kill you,’ ”
several times. ~(2RT 101)~ When appellant came close, Gil hit
him once on the head with the handle of the gardening tool, but
slipped on the steps and dropped the tool as he fell to the ground.
~(2RT 99-100)~ Making a “chopping” motion toward Gil and
swinging the machete with great force, appellant struck Gil’s
forehead, legs, and hands with the machete. ~(2RT 72, 102-103;
3RT 303-307)~ As he continued his attack, appellant repeatedly
said he was going to kill Gil. ~(2RT 73, 102, 104)~ James came
outside and was eventually able to separate the two men. ~(2RT
73)~ Both had bleeding head wounds.~(2RT 40-41, 73)~
      Appellant testified on his own behalf. He recounted an
incident on September 18, 2016, in which Gil struck appellant on
the arm with an iron bar and punched appellant in the face,
resulting in a black eye and a permanent scar on his arm. ~(2RT
242-244; 3RT 313-314)~ Appellant testified that after that
incident Gil frequently hit and kicked him.~(2RT 254)~
      When Gil forced appellant to move out, appellant left
without his belongings. ~(2RT 221)~ On March 28, 2017,
appellant took the bus to Gil’s house early in the morning on his
way to work to retrieve his things. ~(2RT 222, 224, 261)~ He was
hearing voices that morning, which made him desperate to get
his property back. ~(2RT 225-226)~ The machete, which he
needed for his job, was tucked into the waistband of his pants.
~(2RT 224-225)~ Appellant knocked on the kitchen door and
asked Maria to have Gil give appellant his belongings. ~(2RT
228)~ He denied telling Maria he wanted to kill Gil.~(2RT 229)~
      Appellant walked to the front of the house to wait for Gil.
~(2RT 229)~ The machete was still tucked into his waistband.




                                 4
~(2RT 229-230)~ When Gil came outside, appellant asked him,
“ ‘Then how are we going to fix this?’ ” ~(2RT 232-233)~ Gil
responded by striking appellant on the head with a stick. ~(2RT
232-233)~ Appellant could not remember exactly what happened
after being hit on the head except that he used the machete to
defend himself.~(2RT 233-234, 265)~
       Appellant was interviewed by police following his arrest.
~(1CT 120-126; 3RT 340-343)~ He admitted he had broken into
Gil’s vehicle the day before the attack and had taken the
machete. ~(1CT 121; 3RT 340-341)~ He also told the police that
he was trying to kill Gil with the machete because Gil had killed
his father. ~(1CT 122; 3RT 341)~ Appellant could also be heard
on Maria’s 911 call during the fight saying, “[L]eave me alone, he
killed my dad.” ~(1CT 109; 2RT 38-39, 43-45)~ Appellant did not
remember what he said to the police, and he denied believing
that Gil was responsible for his father’s death, much less ever
trying to kill him for that reason.~(2RT 252, 255, 267, 269)~
                             DISCUSSION
  The Trial Court Did Not Abuse Its Discretion in
  Admitting Evidence of Appellant’s Prior Act of
  Vandalism
    A. Relevant background
       Prior to trial, the prosecutor sought to present evidence on
the issue of motive of several prior incidents wherein appellant
had twice vandalized Gil’s vehicle and had broken into the Garcia
home the day before the charged offense. ~(2RT 10-11)~ Over
defense objection, the trial court ruled that such evidence would
be admissible on the issue of motive.~(2RT 11)~
       The next day, the trial court heard further argument from
the defense in opposition to the prior bad acts evidence. Arguing




                                 5
that there was no nexus between the uncharged bad acts and the
charged crimes, defense counsel asserted that the evidence was
not relevant to motive and was therefore inadmissible under
Evidence Code2 section 1101. ~(2RT 23-24)~ The prosecutor
responded by advising the court that she intended only to
introduce evidence that appellant had vandalized Gil’s car a
month before he committed the charged acts. Such evidence, she
argued, was relevant to the issue of motive because it showed
appellant’s malicious intent to destroy Gil’s property and to later
return to kill him. ~(2RT 24)~ The trial court ruled the evidence
of the vandalism was admissible on the issue of motive, reasoning
that the People were entitled to show “any animus that exist[ed]
between the defendant and the victim,” and evidence of the
vandalism accomplished that.~(2RT 24-25)~
    B. Evidence of the prior act of vandalism was properly
admitted under Evidence Code section 1101 to prove
appellant’s motive and refute his claim of self-defense
       During trial, Maria testified that one night in February
2017, around 8:30 p.m., appellant came to the house and broke a
window in Gil’s vehicle by striking it with a rock and a stick.
~(2RT 46, 59-60)~ On that occasion, appellant was yelling
obscenities and shouted that he was going kill Gil. ~(2RT 46, 60)~
Gil also testified that about a month before the machete incident,
the windows of the truck he used for work were smashed. ~(2RT
159-160)~ Appellant testified that he might have broken the
windows of Gil’s vehicle, but did not remember doing so.~(2RT
256, 260; 3RT 292)~


        2   Undesignated statutory references are to the Evidence
Code.




                                    6
      Appellant contends that the trial court erred in admitting
evidence of this prior uncharged act of vandalism to show motive
under section 1101, subdivision (b) because there was an
insufficient connection between the vandalism and the charged
crimes of attempted murder and assault with a deadly weapon.
He also asserts that the vandalism was not sufficiently similar to
the charged offenses to support a rational inference of motive or
intent. Finally, he maintains that because the evidence lacked
any probative value and was highly prejudicial, it should have
been excluded under section 352. ~(AOB 19-26)~ We find no
abuse of discretion in the trial court’s admission of the vandalism
evidence.
      Section 1101, subdivision (a) “prohibits admission of
evidence of a person’s character, including evidence of character
in the form of specific instances of uncharged misconduct, to
prove the conduct of that person on a specified occasion.
Subdivision (b) of section 1101 clarifies, however, that this rule
does not prohibit admission of evidence of uncharged misconduct
when such evidence is relevant to establish some fact other than
the person’s character or disposition.” (People v. Ewoldt (1994) 7
Cal. 4th 380, 393 (Ewoldt); People v. Fuiava (2012) 53 Cal. 4th
622, 667 (Fuiava).)
      As our Supreme Court has explained, a trial court has
discretion to admit evidence of uncharged misconduct after
weighing its probative value against the prejudicial effect if such
evidence “ ‘ “is logically, naturally, and by reasonable inference
relevant to prove some fact at issue, such as motive, intent,
preparation or identity.” ’ ” (People v. Thompson (2016) 1 Cal. 5th
1043, 1114 (Thompson).) We review the trial court’s admission of
prior bad acts evidence for abuse of discretion. (People v. Cage




                                 7
(2015) 62 Cal. 4th 256, 274 (Cage).) An abuse of discretion is
“established by ‘a showing the trial court exercised its discretion
in an arbitrary, capricious, or patently absurd manner that
resulted in a manifest miscarriage of justice.’ ” (People v.
Carrington (2009) 47 Cal. 4th 145, 195; People v. Ochoa (1998) 19
Cal. 4th 353, 408 [“[a] court abuses its discretion when its rulings
fall ‘outside the bounds of reason’ ”]; Fuiava, supra, 53 Cal.4th at
p. 663.)
       Evidence of uncharged misconduct may be relevant to
establish a defendant’s motive in committing the charged offense.
(Thompson, supra, 1 Cal.5th at p. 1114; Ewoldt, supra, 7 Cal.4th
at p. 402, fn. 6.) Motive “is defined as a ‘[c]ause or reason that
moves the will and induces the action[,]’ ‘[a]n inducement, or that
which leads or tempts the mind to indulge a criminal act.’ ”
(People v. Scheer (1998) 68 Cal. App. 4th 1009, 1017.) “Although
motive is normally not an element of any crime that the
prosecutor must prove, ‘evidence of motive makes the crime
understandable and renders the inferences regarding defendant’s
intent more reasonable.’ ” (People v. Riccardi (2012) 54 Cal. 4th
758, 815.) Further, “ ‘[p]roof of the presence of motive is material
as evidence tending to refute or support the presumption of
innocence.’ ” (Scheer, at p. 1017.)
       Motive “ ‘may be established by evidence of “prior
dissimilar crimes.” ’ ” (Thompson, supra, 1 Cal.5th at p. 1114;
Cage, supra, 62 Cal.4th at p. 274.) “ ‘The existence of a motive
requires a nexus between the prior crime and the current one,
but such linkage is not dependent on comparison and weighing of
the similar and dissimilar characteristics of the past and present
crimes.’ ” (Thompson, at p. 1115; see People v. Daveggio and
Michaud (2018) 4 Cal. 5th 790, 827 [“ ‘least degree of similarity




                                 8
(between the uncharged act and the charged offense) is required
in order to prove intent’ ”].)
       The nexus required between the uncharged offense and the
charged crime does not necessarily mean that the former provides
a clear reason for the commission of the latter. Rather, in a
second category of prior bad acts evidence admissible for motive,
“ ‘the uncharged act evidences the existence of a motive, but the
act does not supply the motive. . . . [T]he motive is the cause, and
both the charged and uncharged acts are effects. Both crimes are
explainable as a result of the same motive.’ ” (People v. Spector
(2011) 194 Cal. App. 4th 1335, 1381; see People v. Davis (2009) 46
Cal. 4th 539, 604 [evidence of two prior sexual assaults on
children involving bondage tended to show defendant had motive
for sexually assaulting murder victim]; People v. Demetrulias
(2006) 39 Cal. 4th 1, 15 [evidence of prior assault and robbery of
different victim tended to show defendant had motive to rob
victim killed in current case]; People v. San Nicolas (2004) 34
Cal. 4th 614, 668 [evidence of defendant’s threats and prior
assaults on wife admissible on issues of defendant’s motive and
state of mind in trial for wife’s murder].)
       Here, evidence of the uncharged act of vandalism was
admissible because it showed the existence of a motive to cause
Gil harm. It was the prosecution’s theory of guilt in this case
that appellant was motivated to take revenge against Gil based
on his belief that Gil was responsible for the death of appellant’s
father. ~(3RT 393)~ The same anger that drove appellant to
vandalize Gil’s vehicle and threaten to kill him drove him to
attack Gil with a machete a month later. The logical connection
between the uncharged act and the charged offenses was not




                                 9
their similarity, but the fact that they all shared the same
impetus.
       Further, appellant claimed that he used the machete only
in self-defense; it was the prosecution’s burden to prove appellant
did not act in self-defense. (People v. Rios (2000) 23 Cal. 4th 450,
461–462 [prosecution must disprove self-defense to prove malice
for murder]; People v. Saavedra (2007) 156 Cal. App. 4th 561, 571.)
The evidence of the vandalism, which showed appellant’s anger
and hostility toward Gil, logically tended to prove appellant’s
motive and intent to kill, thereby negating his claim of self-
defense. The requisite direct logical nexus between the
uncharged act and the charged offenses thus satisfied, the trial
court properly admitted the prior acts evidence under section
1101, subdivision (b).
       Finally, the probative value of the prior acts evidence was
not “substantially outweighed by the probability that its
admission would create substantial danger of undue prejudice, of
confusing the issues, or of misleading the jury,” thus requiring
exclusion under section 352. (People v. Davis, supra, 46 Cal.4th
at p. 602.) To the contrary, appellant’s vandalism of Gil’s vehicle
was clearly far less inflammatory than appellant’s attack on Gil
with a machete. The prior act was also recent, having occurred
only one month before the machete attack, and the testimony
about it consumed very little time at trial. ~(2RT 46, 59-60, 159-
160, 256, 260; 3RT 292)~ Moreover, as discussed above, the
evidence was directly relevant to the issues of motive, intent, and
appellant’s claim of self-defense. The trial court did not abuse its
discretion in admitting the evidence under section 352. (See
People v. Whisenhunt (2008) 44 Cal. 4th 174, 205.)




                                10
                       DISPOSITION
     The judgment is affirmed.
     NOT TO BE PUBLISHED.




                               LUI, P. J.
We concur:




     ASHMANN-GERST, J.




     CHAVEZ, J.




                          11